Citation Nr: 1122920	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cold injury residuals of the bilateral lower extremities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a bilateral eye injury.


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Waco, Texas Regional Office (RO).  Jurisdiction of the claims file subsequently transferred to the Denver, Colorado RO.

In March 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran informed VA in December 2004 and February 2005 that he was applying for Social Security Administration (SSA) benefits.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  However, no SSA records have been associated with the claims file.  It is therefore unknown whether the Veteran is in receipt of SSA benefits, and if so whether such benefits were awarded based upon the disorders now at issue, or the presently non-service connected hypertension, chronic obstructive pulmonary disease, a hip disorder, a thoracic spine disorder, a left shoulder disorder, or diabetes mellitus.  
Accordingly, the RO/AMC must contact the SSA and obtain copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  Although the claims file contains domiciliary records dated in 2007, the last VA treatment notes of record are dated February 2004.  As the Veteran testified in 2011 that he has continued to receive VA treatment for cold injury residuals and recurring eye blisters (which he contends result from the alleged in-service eye injury), the RO/AMC must obtain outstanding records of VA treatment.

The Board has not reviewed the record towards ascertaining whether the claims should be reopened. However, given the Veteran's contentions, the Veteran is advised that (1) there is presently no indication in his claims folder that any of his service treatment records are missing as he has alleged, and; (2) there is presently no indication in his claims folder that he filed any notice of disagreement as to the March 2005 denials of service connection for the claims at issue as he has alleged.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (to specifically include, but not limited to, any notes of treatment after February 2004).  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in her possession.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Readjudicate the petitions to reopen the claims of entitlement to service connection.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


